Citation Nr: 1517700	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to Agent Orange exposure.

2.  Entitlement to service connection for melanoma, claimed as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to October 1975.  He thereafter had periods of active duty for training (ACDUTRA) as a member of the Florida Air National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2012, and before the undersigned at a videoconference hearing in February 2015.  Transcripts of these hearings are of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange in service while stationed at the Royal Thai Air Base in Korat, Thailand.  

2.  The Veteran developed diabetes mellitus subsequent to service.  

3.  Malignant melanoma was not present until more than one year after the Veteran's extended period of active service and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Diabetes Mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Melanoma was not incurred in or aggravated by active duty or active duty for training and may not be presumed to have been incurred or aggravated during active duty.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran was provided complete VCAA notice in a letter sent in July 2009, prior to the initial adjudication of the claims in August 2010. 

The evidence currently of record is sufficient to substantiate the claim for service connection for diabetes mellitus.  Therefore, no further development is required under the VCAA for this issue.

With respect to the melanoma claim, the record reflects that the Veteran's active service and Florida Air National Guard treatment and examination records, VA treatment records, and private treatment records have been obtained.  

While service personnel records from the Veteran's periods of active service were appropriately sought, they were ultimately found to be unavailable.  The Veteran's Form DD214s were obtained.  VA completed a memorandum of unavailability of service personnel records in August 2010.  As discussed below, the Veteran submitted a copy of a service personnel action letter dated in March 1970 partially on the basis of which the Veteran's exposure to Agent Orange while stationed at the Royal Thai Air Base in Korat, Thailand, is established.  In light of the establishment of the Veteran's exposure to Agent Orange in service, which is the basis of the Veteran's appealed claims, the Board ultimately finds no prejudice in the present case arising from the absence of some service personnel records.  

Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claim for service connection for melanoma.  The Board is also unaware of any such evidence.  

The Board acknowledges that no VA examination was provided and no VA opinion has been obtained in response to the claim for service connection for melanoma.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran is claiming that service connection is warranted for melanoma because it is due to his exposure to Agent Orange in service.  As explained below, melanoma is not subject to presumptive service connection based on Agent Orange exposure.  In addition, there is no evidence suggesting that the melanoma was present in service or until many years thereafter.  Moreover, there is no competent evidence indicating that the melanoma may be associated with Agent Orange exposure, that it is otherwise related to service, of that it is related to another service-connected disability.  Therefore, the medical evidence of record is sufficient to decide the claim, and VA is not obligated to provide an examination or obtain a medical opinion in response to this claim.

In sum, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303.


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes mellitus is among the diseases subject to presumptive service connection on the basis of herbicide exposure; melanoma is not among the diseases subject to the presumption.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395  -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21258  -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540  (June 8, 2010).  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102  (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends, in effect, that he should be granted service connection for diabetes mellitus and melanoma based on his exposure to Agent Orange while stationed at the Royal Thai Air Force Base in Korat, Thailand, for approximately a year in 1969 or 1970.  

VA's Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases when a veteran with service in Thailand during the Vietnam Era claims service connection for disability based on herbicide exposure.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR'); see also C&P Bulletin May 2010. VA has determined that there was significant use of herbicides on the fenced-in perimeters of bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled 'Project CHECO Southeast Asia Report: Base Defense in Thailand.' Such claimants must have served with the U.S. Air  Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence between February 28, 1961 and May 7, 1975.

As noted above, the Veteran submitted a copy of a service personnel action dated in March 1970 reflecting his transfer to Korat, Thailand.  This, together with is DD214 for the service period from September 1968 to November 1971 documenting the Veteran's service in the Air Force as an airplane mechanic and documenting a year of foreign service, is sufficient to establish the Veteran's stationing at the Royal Thai Air Force Base in Korat, Thailand, as he has alleged.  

At his February 2015 hearing before the undersigned, the Veteran testified that while stationed at that air based he performed a flight walk every day, checking for rocks and debris on the flight line.  He also reported regularly going to the storage boxes approximately 100 feet from the base perimeter where he performed weapons maintenance, which work was performed in the open on metal platforms. 

The Veteran is competent to address his activities in service, and the Board finds the Veteran's testimony to be credible.  Therefore, the Board concludes that the Veteran was exposed to Agent Orange in service.

The evidence also shows that he has diabetes mellitus and that it has been manifested to a degree of 10 percent or more.  Accordingly, service connection for diabetes mellitus is warranted on a presumptive basis.  

Regarding the Veteran's melanoma claim, there is no evidence suggesting that it was present within one year after his discharge from active service or that it was incurred in or aggravated by a period of active duty for training.  While the Veteran believes that his melanoma is related to his exposure to herbicides in service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  Following his hearing before the Board, the Veteran was afforded 60 days to submit competent evidence supporting his belief, but he has not been able to submit any such evidence.  There is no competent evidence of record linking the melanoma  to Agent Orange exposure in service or otherwise relating it to active duty or active duty for training.  Therefore, this claim must be denied.


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for melanoma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


